--------------------------------------------------------------------------------



Kaman Corporation
1332 Blue Hills Avenue
Bloomfield, CT  06002
(860) 243-7410
(860) 243-7354 Fax
Neal.Keating@Kaman.com
 
[logo.jpg]
     
Neal J. Keating
Chairman of the Board
President and Chief Executive Officer

 
 


November 13, 2008




Mr. Robert M. Garneau
Chief Financial Officer
Kaman Corporation
1332 Blue Hills Avenue
P.O. Box 1
Bloomfield, CT 06002


Re: Retirement and Consulting Letter Agreement
 
Dear Mr. Garneau:
 
Please accept this Letter Agreement as confirmation of our understanding
regarding your retirement as Executive Vice President and Chief Financial
Officer of Kaman Corporation (the "Company"), effective November 30, 2008 and
service as a consultant thereafter to the Company until March 31, 2009.
 
Our mutual agreement and understanding is as follows:
 
1.  
RETIREMENT.   You agree that your last day of employment with the Company shall
be November 30, 2008 (the “Retirement Date”), and concurrently therewith you
shall resign from your positions as Executive Vice President and Chief Financial
Officer of the Company and all other offices and directorships you hold with the
Company or any affiliate without further action on either your part or by the
relevant entity.



2.  
TERMINATION OF EMPLOYMENT AGREEMENT AND CHANGE IN CONTROL AGREEMENT.  You and
the Company acknowledge and mutually agree to terminate (i) on the date hereof,
the Executive Employment Agreement effective as of January 1, 2007 (the
“Employment Agreement”) and (ii) on November 30, 2008, the Amended and Restated
Change in Control Agreement effective as of January 1, 2007, and, except as
specifically provided herein, neither you nor the Company will have any further
rights or obligations thereunder following the respective termination dates
thereof.



3.  
TERMINATION PAYMENTS. In consideration of the covenants and releases contained
in this Letter Agreement, your consulting services to the Company, and in lieu
of any payments which may be due under the Employment Agreement, the Company
agrees to provide you with the following termination payments:

 
 
 

--------------------------------------------------------------------------------

 


Mr. Robert M. Garneau
November 13, 2008
Page 2

a.  
EQUITY AWARDS.  All unvested equity awards granted to you which are outstanding
as of the date hereof (a list of which is set forth on Exhibit A) will continue
to vest, become non-forfeitable and remain exercisable in accordance with the
terms of the applicable Company plans and your award agreements thereunder.
   

b.  
ACCRUED AMOUNTS.  The Company shall pay to you all Accrued Amounts (as such term
is defined in Section 8(b) of the Employment Agreement) at such time or times as
required by applicable law or the terms of the applicable Company plan, program,
policy or arrangement.



c.  
PRO RATA ANNUAL BONUS.  The Company shall pay to you on March 15, 2009 (or, if
sooner, the date in calendar 2009 that annual bonuses are paid to other
similarly situated executives) a pro-rata portion of your annual bonus for the
2008 performance year (determined by multiplying the amount you would have
received based upon actual financial performance had your employment continued
through the end of 2008 by 91.1803%).



d.  
PRO RATA LTIP.  Your currently outstanding cash-based long-term performance
awards under the Company's long-term incentive program shall be deemed fully
vested and fully earned and then shall be cancelled in exchange for a cash
payment on March 15, 2009 (or, if sooner, the date that the pro rata bonus is
paid to you pursuant to Section 3(c) above), with payment equal to 100% of the
target value of such award multiplied by a fraction, the numerator which is the
number of days you remained employed with the Company during the applicable
three-year performance period through your Retirement Date and the denominator
of which is the total number of days during such three-year performance period.



e.  
RELEASE.  You and the Company agree that the obligation of the Company to
provide you with the termination payments set forth in Sections 3(c) and 3(d)
are conditioned on and subject to your execution of a release substantially in
the form attached hereto as Exhibit B (the “Release”) on or prior to the
Retirement Date and your not revoking the Release within the revocation period
set forth in the Release.



4.  
LUMP SUM SERP CALCULATION AND PAYMENT. You will be eligible for and will receive
as a lump sum payment on December 1, 2008 of approximately $4,045,596 under the
Kaman Corporation Supplemental Employees’ Retirement Plan, provided that you
commence payment under your qualified plans immediately upon your Retirement
Date.  You will be eligible for and will receive as a lump sum payment six
months and one day after November 30, 2008 of approximately $4,751,890 under the
Kaman Corporation Post-2004 Supplemental Employees’ Retirement Plan, as
amended  (the “Post-2004 SERP”), plus interest on such amount at 1.62% (the
November 2008 short-term applicable federal rate compounded, semi-annually).

 


 
 

--------------------------------------------------------------------------------

 

Mr. Robert M. Garneau
November 13, 2008
Page 3

5.  
CONSULTING SERVICES.  From December 1, 2008 through March 31, 2009 (the
"Consulting Term"), you agree to assist William C. Denninger with his transition
to Chief Financial Officer of the Company and to assist and advise him regarding
all matters in which you were involved or of which you had knowledge while
employed by the Company. You agree to render up to 30 hours of such services per
calendar month during the Consulting Term, as may be requested by the Chief
Executive Officer or Chief Financial Officer of the Company.  During the
Consulting Term, the Company shall pay you a fee of $25,000 per calendar month,
payable within five business days after the end of each month (the "Consulting
Fee"). Further, you shall be entitled to reimbursement for all reasonable
expenses incurred by you in the performance of consulting services hereunder, in
accordance with the policies of the Company.  As additional consideration for
the consulting services, the Company shall transfer, effective as of the date
that consulting services commence hereunder, title to the Company automobile
provided to you under Section 6(c) of the Employment Agreement on an “as is”
basis, with the automobile’s fair market value being taxable to you.



6.  
INDEPENDENT CONTRACTOR STATUS.  Your status during the Consulting Term shall be
that of an independent contractor and not, for any purpose, that of an employee
or agent with authority to bind the Company in any respect.  You shall not have
the right (express or implied) to act on behalf of the Company or its
affiliates.  Subject to Section 15, the parties intend that the services
provided by you during the Consulting Term will not adversely affect the
treatment of your cessation of employment as of the Retirement Date as a
"separation from service" for purposes of Section 409A of the Internal Revenue
Code of 1986, as amended (the "Code").   All payments and other consideration
made or provided to you under this Letter Agreement shall be made or provided
without withholding or deduction of any kind, and you shall assume sole
responsibility for discharging all tax or other obligations associated
therewith.  In your capacity as a consultant to the Company, you shall not be
entitled to any benefits, coverages or privileges, including, without
limitation, social security, unemployment, medical or pension payments, made
available to active employees of the Company.



7.  
CONFIDENTIALITY; FULL FORCE AND EFFECT.  You agree that you shall not, directly
or indirectly, use, make available, sell, disclose or otherwise communicate to
any person, other than in the course of your consulting services and for the
benefit of the Company, either during the Consulting Term or at any time
thereafter, any nonpublic, proprietary or confidential information, knowledge or
data relating to the Company, any of its subsidiaries, affiliated companies or
businesses, which shall have been obtained by you during the Consulting Term.
The foregoing shall not apply to information that (i) was known to the public
prior to its disclosure to you; (ii) becomes known to the public subsequent to
disclosure to you through no wrongful act of you or any of your representatives;
or (iii) you are required to disclose by applicable law, regulation or legal
process (provided that the you provide the Company with prior notice of the
contemplated disclosure and reasonably cooperate with the Company at its expense
in seeking a protective order or other appropriate protection of such
information). Notwithstanding clauses (i) and (ii) of the preceding sentence,
your obligation to maintain such disclosed information in confidence shall not
terminate where only portions of the information are in the public domain.  You
hereby acknowledge and agree that your confidentiality obligations set forth in
Section 11(a) of the Employment Agreement shall survive termination of the
Employment Agreement and shall remain in full force and effect.

 
 
 

--------------------------------------------------------------------------------

 

Mr. Robert M. Garneau
November 13, 2008
Page 4

8.  
NON-SOLICITATION; FULL FORCE AND EFFECT. You hereby acknowledge and agree that
your non-solicitation obligations set forth in Section 11(b) of the Employment
Agreement survive termination of the Employment Agreement and remain in full
force and effect and therefore you agree that, in consideration of the
termination payments provided in Section 3 of this Letter Agreement, for the two
(2) year period following the Retirement Date you will not, directly or
indirectly, individually or on behalf of any other person, firm, corporation or
other entity, knowingly solicit, aid or induce any managerial level employee of
the Company or any of its subsidiaries or affiliates to leave such employment in
order to accept employment with or render services to or with any other person,
firm, corporation or other entity unaffiliated with the Company or knowingly
take any action to materially assist or aid any other person, firm, corporation
or other entity in identifying or hiring any such employee (provided, that the
foregoing shall not be violated by general advertising not targeted at Company
employees nor by serving as a reference for an employee with regard to an entity
with which you are not affiliated). For the avoidance of doubt, if a managerial
level employee on his or her own initiative contacts you for the primary purpose
of securing alternative employment, any action taken by you thereafter shall not
be deemed a breach of this Section.



9.  
NON-COMPETITION; FULL FORCE AND EFFECT. You hereby acknowledge and agree that
your non-solicitation obligations set forth in Section 11(c) of the Employment
Agreement survive termination of the Employment Agreement and remain in full
force and effect and therefore you agree that, in consideration of the
termination payments provided in Section 3 of this Letter Agreement, for a
period through March 16, 2009, you will not, directly or indirectly, become
connected with, promote the interest of, or engage in any other business or
activity competing with the business of the Company within the geographical area
in which the business of the Company is conducted.



10.  
NON-DISPARAGEMENT; FULL FORCE AND EFFECT. Each of you and the Company (for
purposes hereof, “the Company” shall mean only (i) the Company by press release
or otherwise and (ii) the executive officers and directors thereof and not any
other employees) agrees not to make any public statements that disparage the
other party, or in the case of the Company, its respective affiliates, officers,
directors, products or services. Notwithstanding the foregoing, statements made
in the course of sworn testimony in administrative, judicial or arbitral
proceedings (including, without limitation, depositions in connection with such
proceedings) or otherwise as required by law shall not be subject to this
Section.  You hereby acknowledge and agree that your non-disparagement
obligations set forth in Section 11(d) of the Employment Agreement shall survive
termination of the Employment Agreement and shall remain in full force and
effect.



11.  
RETURN OF COMPANY PROPERTY AND RECORDS. You agree that at the end of the
Consulting Term you will surrender to the Company in good condition (reasonable
wear and tear excepted) all property and equipment belonging to the Company and
all records kept by you containing the names, addresses or any other information
with regard to customers or customer contacts of the Company, or concerning any
proprietary or confidential information of the Company or any operational,
financial or other documents given to you during the Consulting Term.

 


 
 

--------------------------------------------------------------------------------

 

Mr. Robert M. Garneau
November 13, 2008
Page 5

12.  
ASSIGNMENT OF INVENTIONS. You will promptly communicate and disclose in writing
to the Company all inventions and developments including software, whether
patentable or not, as well as patents and patent applications (hereinafter
collectively called “Inventions”), made, conceived, developed, or purchased by
you, or under which you acquire the right to grant licenses or to become
licensed, alone or jointly with others, which have arisen or jointly with
others, which have arisen or which arise out of your provision of consulting
services to the Company, or relate to any matters directly pertaining to, the
business of the Company or any of its subsidiaries. Included herein as if
developed during the Consulting Term is any specialized equipment and software
developed for use in the business of the Company. All of your right, title and
interest in, to, and under all such Inventions, licenses, and right to grant
licenses shall be the sole property of the Company. As to all such Inventions,
you will, upon request of the Company execute all documents which the Company
deems necessary or proper to enable it to establish title to such Inventions or
other rights, and to enable it to file and prosecute applications for letters
patent of the United States and any foreign country; and do all things
(including the giving of evidence in suits and other proceedings) which the
Company deems necessary or proper to obtain, maintain, or assert patents for any
and all such Inventions or to assert its rights in any Inventions not patented.



13.  
EQUITABLE RELIEF AND OTHER REMEDIES. You and the Company acknowledge and agree
that the other party’s remedies at law for a breach or threatened breach of any
of the provisions of Sections 7-12 of this Letter Agreement would be inadequate
and, in recognition of this fact, the parties agree that, in the event of such a
breach or threatened breach, in addition to any remedies at law, the other
party, without posting any bond, shall be entitled to obtain equitable relief in
the form of specific performance, temporary restraining order, a temporary or
permanent injunction or any other equitable remedy which may then be available.



14.  
REFORMATION. If it is determined by a court of competent jurisdiction in any
state that any restriction in Sections 7-12 of this Agreement is excessive in
duration or scope or is unreasonable or unenforceable under the laws of that
state, it is the intention of you and the Company that such restriction may be
modified or amended by the court to render it enforceable to the maximum extent
permitted by the law of that state.



15.  
SECTION 409A.  It is intended that any amounts payable and benefits provided
under this Letter Agreement shall either be exempt from or comply with
Section 409A of the Code so as not to subject you to payment of any interest,
penalties or additional tax imposed under Section 409A. If and to the extent
that you or the Company reasonably determines that any amount payable or benefit
provided under this Letter Agreement would fail to satisfy any applicable
requirement of Section 409A and trigger the additional tax and/or penalties or
interest imposed by Section 409A, the parties shall negotiate in good faith and
use reasonable efforts to modify this Letter Agreement to bring it into
compliance with Section 409A; provided, however, that nothing herein shall
adversely affect your entitlement to any compensation or benefits
hereunder.  Based upon current law, the Company does not intend to report any
compensation payable to you hereunder as being in non-compliance with Section
409A of the Code.  Notwithstanding the foregoing, the Company makes no
representation or warranty and shall have no liability to you or any other
person if any provisions of this Letter Agreement are determined to constitute
deferred compensation subject to Section 409A but do not satisfy an exemption
from, or the conditions of, such section. 



 
 

--------------------------------------------------------------------------------

 

Mr. Robert M. Garneau
November 13, 2008
Page 6

16.  
NOTICE. For the purpose of this Letter Agreement, notices and all other
communications provided for in this Letter Agreement shall be in writing and
shall be deemed to have been duly given (a) on the date of delivery if delivered
by hand, (b) on the date of transmission, if delivered by confirmed facsimile,
(c) on the first business day following the date of deposit if delivered by
guaranteed overnight delivery service, or (d) on the fourth business day
following the date delivered or mailed by United States registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

 
If to you: at the address (or to the facsimile number) shown on the records of
theCompany
 
If to the Company:
 
Kaman Corporation
1332 Blue Hills Avenue, P.O. Box 1
Bloomfield, CT 06002
Attention: Candace A. Clark, Esq.
 
Facsimile No.: 860 243-7397
 
or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
 
17.  
SECTION HEADINGS; INCONSISTENCY. The section headings used in this Letter
Agreement are included solely for convenience and shall not affect, or be used
in connection with, the interpretation of this Agreement. If there is any
inconsistency between this Letter Agreement and any other agreement (including
but not limited to any option, stock, long-term incentive or other equity award
agreement), plan, program, policy or practice (collectively, “Other Provision”)
of the Company, the terms of this Letter Agreement shall control over such Other
Provision; provided, however, that nothing in this Letter Agreement shall
adversely affect your entitlement to the Accrued Amounts.



18.  
PRIOR AGREEMENTS.  Subject to Section 2 of this Letter Agreement, this Letter
Agreement supersedes and replaces any and all prior  agreements, including the
Employment Agreement and the Amended and Change in Control Agreement between you
and the Company dated January 1, 2007 (collectively, the “Prior Agreements”)
between the Company and you. By signing this Agreement, you acknowledge that the
Prior Agreements are terminated and cancelled, and release and discharge the
Company from any and all obligations and liabilities heretofore or now existing
under or by virtue of such Prior Agreements, it being the intention of the
parties hereto that this Letter Agreement effective immediately shall supersede
and be in lieu of the Prior Agreements.



 
 

--------------------------------------------------------------------------------

 

Mr. Robert M. Garneau
November 13, 2008
Page 7

19.  
NO ASSIGNMENT. This Letter Agreement is personal to each of the parties
hereto.  No party may assign or delegate any rights or obligations hereunder
without first obtaining the written consent of the other party hereto, except
that the Company may assign this Letter Agreement to any successor to all or
substantially all of the business and/or assets of the Company provided the
Company shall require such successor to expressly assume and agree in writing to
perform this Letter Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place
and shall deliver a copy of such assignment to you.



20.  
SEVERABILITY. The provisions of this Letter Agreement shall be deemed severable
and the invalidity of unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.



21.  
COUNTERPARTS. This Letter Agreement may be executed in counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instruments. One or more counterparts of this
Agreement may be delivered by facsimile, with the intention that delivery by
such means shall have the same effect as delivery of an original counterpart
thereof.



22.  
ARBITRATION. Any dispute or controversy arising under or in connection with this
Letter Agreement, other than injunctive relief under Section 13 hereof or
damages for breach of Sections 7-12, shall be settled exclusively by
arbitration, conducted before a single arbitrator in Hartford, Connecticut
administered by the American Arbitration Association (“AAA”) in accordance with
its Commercial Arbitration Rules then in effect. The single arbitrator shall be
selected by the mutual agreement of the Company and you, unless the parties are
unable to agree to an arbitrator, in which case, the arbitrator will be selected
under the procedures of the AAA. The arbitrator will have the authority to
permit discovery and to follow the procedures that he/she determines to be
appropriate. The arbitrator will have no power to award consequential (including
lost profits), punitive or exemplary damages. The decision of the arbitrator
will be final and binding upon the parties hereto. Judgment may be entered on
the arbitrator’s award in any court having jurisdiction. 



23.  
MISCELLANEOUS. No provision of this Letter Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by you and such officer or director as may be designated by the
Board. No waiver by either party hereto at any time of any breach by the other
party hereto of, or compliance with, any condition or provision of this Letter
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. This Letter Agreement together with all exhibits hereto sets
forth the entire agreement of the parties hereto in respect of the subject
matter contained herein. No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not expressly set forth in this Letter Agreement. The
validity, interpretation, construction and performance of this Agreement shall
be governed by the laws of the State of Connecticut without regard to its
conflicts of law principles.

 


 
 

--------------------------------------------------------------------------------

 

Mr. Robert M. Garneau
November 13, 2008
Page 8

24.  
REPRESENTATIONS. You represent and warrant to the Company that you have the
legal right to enter into this Letter Agreement and to perform all of the
obligations on your part to be performed hereunder in accordance with its terms
and that you are not a party to any agreement or understanding, written or oral,
which could prevent you from entering into this Letter Agreement or performing
all of your obligations hereunder.



Very truly yours,
 


/s/ Neal J. Keating
Acknowledged and Agreed:


/s/ Robert M. Garneau            
Robert M. Garneau


 
 

--------------------------------------------------------------------------------

 


EXHIBIT A


EQUITY AWARDS


Options
Not Vested
 
Option
Price
 
Vesting
Date
         
Non-Qualified Bonus:
       
6,000
 
$11.495
 
2/22/2009
6,000
 
$11.495
 
2/22/2010



 
 

--------------------------------------------------------------------------------

 


Exhibit B


AGREEMENT AND GENERAL RELEASE
 
FORM OF RELEASE


AGREEMENT AND GENERAL RELEASE


Kaman Corporation, its affiliates, subsidiaries, divisions, successors and
assigns in such capacity, and the current, future and former employees,
officers, directors, trustees and agents thereof (collectively referred to
throughout this Agreement as “Employer”), and Robert M. Garneau (“Executive”),
the Executive’s heirs, executors, administrators, successors and assigns
(collectively referred to throughout this Agreement as  “Employee”) agree:


1.           Last Day of Employment.  Executive’s last day of employment with
Employer is November 30, 2008.  In addition, effective as of November 30, 2008,
Executive resigns from the Executive’s positions as Executive Vice President and
Chief Financial Officer of Employer and will not be eligible for any benefits or
compensation after such date, including payments under the Executive’s Change in
Control Agreement, other than as specifically provided in the Letter Agreement
between Employer and Executive effective as of November 13, 2008 (the “Letter
Agreement”).  Executive further acknowledges and agrees that, after November 30,
2008, the Executive will not represent the Executive as being a director,
employee, officer, trustee, agent or representative of Employer for any
purpose.  In addition, effective as of November 30, 2008, Executive resigns from
all offices, directorships, trusteeships, committee memberships and fiduciary
capacities held with, or on behalf of, Employer or any benefit plans of
Employer.  These resignations will become irrevocable as set forth in Section 3
below.


2.           Consideration.  The parties acknowledge that this Agreement and
General Release is being executed in accordance with Section 3.e. of the Letter
Agreement.


3.           Revocation.  Executive may revoke this Agreement and General
Release for a period of seven (7) calendar days following the day Executive
executes this Agreement and General Release.  Any revocation within this period
must be submitted, in writing, to Employer and state, “I hereby revoke my
acceptance of our Agreement and General Release.”  The revocation must be
personally delivered to Employer’s Chief Legal Officer, or his/her designee, or
mailed to Kaman Corporation, 1332 Blue Hills Avenue, P.O. Box 1, Bloomfield, CT
06002, Attention Candace Clark, and postmarked within seven (7) calendar days of
execution of this Agreement and General Release.  This Agreement and General
Release shall not become effective or enforceable until the revocation period
has expired.  If the last day of the revocation period is a Saturday, Sunday, or
legal holiday in Hartford, Connecticut, then the revocation period shall not
expire until the next following day which is not a Saturday, Sunday, or legal
holiday.


 
 

--------------------------------------------------------------------------------

 
 
4.           General Release of Claim.  Subject to the full satisfaction by the
Employer of its obligations under the Letter Agreement, Employee knowingly and
voluntarily releases and forever discharges Employer from any and all claims,
causes of action, demands, fees and liabilities of any kind whatsoever, whether
known and unknown, against Employer, Employee has, has ever had or may have as
of the date of execution of this Agreement and General Release, including, but
not limited to, any alleged violation of:


-           Title VII of the Civil Rights Act of 1964, as amended;


-           The Civil Rights Act of 1991;


-           Sections 1981 through 1988 of Title 42 of the United States Code, as
amended;


-           The Employee Retirement Income Security Act of 1974, as amended;


-           The Immigration Reform and Control Act, as amended;


-           The Americans with Disabilities Act of 1990, as amended;


-           The Age Discrimination in Employment Act of 1967, as amended;


-           The Older Workers Benefit Protection Act of 1990;


-           The Worker Adjustment and Retraining Notification Act, as amended;


-           The Occupational Safety and Health Act, as amended;


-           The Family and Medical Leave Act of 1993;


-
Any wage payment and collection, equal pay and other similar laws, acts and
statutes of the State of Connecticut;



-
Any other federal, state or local civil or human rights law or any other local,
state or federal law, regulation or ordinance;



-
Any public policy, contract, tort, or common law; or



-
Any allegation for costs, fees, or other expenses including attorneys fees
incurred in these matters.



Notwithstanding anything herein to the contrary, the sole matters to which the
Agreement and General Release do not apply are: (i) Employee’s express rights
under any pension (including but not limited to any rights under the Kaman
Corporation Supplemental Retirement Plan) or claims for accrued vested benefits
under any other employee benefit plan, policy or arrangement maintained by
Employer or under COBRA and other Accrued Amounts (as such term is defined in
the Employment Agreement); (ii) Employee’s rights under the provisions of the
Employment Agreement which are intended to survive termination of employment; or
(iii) Employee’s rights as a stockholder.

5.           No Claims Permitted.  Employee waives Executive’s right to file any
charge or complaint against Employer arising out of Executive’s employment with
or separation from Employer before any federal, state or local court or any
state or local administrative agency, except where such waivers are prohibited
by law.
 
 
 

--------------------------------------------------------------------------------

 
 
6.           Affirmations.  Employee affirms Executive has not filed, has not
caused to be filed, and is not presently a party to, any claim, complaint, or
action against Employer in any forum.  Employee further affirms that the
Executive has been paid and/or has received all compensation, wages, bonuses,
commissions, and/or benefits to which Executive may be entitled and no other
compensation, wages, bonuses, commissions and/or benefits are due to Executive,
except as provided in the Letter Agreement.  Employee also affirms Executive has
no known workplace injuries.


7.           Cooperation; Return of Property.  In accordance with Section 11(f)
of the Employment Agreement, Employee agrees to reasonably cooperate with
Employer and its counsel in connection with any investigation, administrative
proceeding or litigation relating to any matter that occurred during Executive’s
employment in which Executive was involved or of which Executive has knowledge
and Employer will reimburse the Employee for any reasonable out-of-pocket
travel, delivery or similar expenses incurred and lost wages (or will provide
reasonable compensation if Executive is not then employed)  in providing such
service to Employer.  Employee represents that Executive has complied with
Section 11(e) of the Employee Agreement regarding the return of property.


8.           Governing Law and Interpretation.  This Agreement and General
Release shall be governed and conformed in accordance with the laws of the State
of Connecticut without regard to its conflict of laws provisions.  In the event
Employee or Employer breaches any provision of this Agreement and General
Release, Employee and Employer affirm either may institute an action to
specifically enforce any term or terms of this Agreement and General
Release.  Should any provision of this Agreement and General Release be declared
illegal or unenforceable by any court of competent jurisdiction and should the
provision be incapable of being modified to be enforceable, such provision shall
immediately become null and void, leaving the remainder of this Agreement and
General Release in full force and effect.  Nothing herein, however, shall
operate to void or nullify any general release language contained in the
Agreement and General Release.


9.           No Admission of Wrongdoing.  Employee agrees neither this Agreement
and General Release nor the furnishing of the consideration for this Release
shall be deemed or construed at any time for any purpose as an admission by
Employer of any liability or unlawful conduct of any kind.


10.           Amendment.  This Agreement and General Release may not be
modified, altered or changed except upon express written consent of both parties
wherein specific reference is made to this Agreement and General Release.


11.           Entire Agreement.  This Agreement and General Release sets forth
the entire agreement between the parties hereto and fully supersedes any prior
agreements or understandings between the parties; provided, however, that
notwithstanding anything in this Agreement and General Release, the provisions
in the Letter Agreement which are intended to survive termination of the Letter
Agreement (and, by cross-reference, to the Employment Agreement), including but
not limited to those contained in Section 11 of the Employment Agreement, shall
survive and continue in full force and effect.  Employee acknowledges Executive
has not relied on any representations, promises, or agreements of any kind made
to Executive in connection with Executive’s decision to accept this Agreement
and General Release.
 
 
 

--------------------------------------------------------------------------------

 
 
EMPLOYEE HAS BEEN ADVISED THAT EXECUTIVE HAS UP TO TWENTY-ONE (21) CALENDAR DAYS
TO REVIEW THIS AGREEMENT AND GENERAL RELEASE AND HAS BEEN ADVISED IN WRITING TO
CONSULT WITH AN ATTORNEY PRIOR TO EXECUTION OF THIS AGREEMENT AND GENERAL
RELEASE.


EMPLOYEE AGREES ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS AGREEMENT
AND GENERAL RELEASE DO NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL
TWENTY-ONE (21) CALENDAR DAY CONSIDERATION PERIOD.


HAVING ELECTED TO EXECUTE THIS AGREEMENT AND GENERAL RELEASE, TO FULFILL THE
PROMISES SET FORTH HEREIN, AND TO RECEIVE THE SUMS AND BENEFITS SET FORTH IN THE
EMPLOYMENT AGREEMENT, EMPLOYEE FREELY AND KNOWINGLY, AND AFTER DUE
CONSIDERATION, ENTERS INTO THIS AGREEMENT AND GENERAL RELEASE INTENDING TO
WAIVE, SETTLE AND RELEASE ALL CLAIMS EXECUTIVE HAS OR MIGHT HAVE AGAINST
EMPLOYER.


IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Agreement and General Release as of the date set forth below:





 
 KAMAN CORPORATION
       
By:  
   
Name:
[NAME]
 
Title::
   
Date:
                 
ROBERT M. GARNEAU
                   
Date:
       
